Citation Nr: 0705983	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for depression prior to April 4, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1971 to  January 
1975.  He has also reported having served in the reserves 
from 1975 to 1977 but these dates have not been verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).   

The veteran testified at a personal hearing before the 
undersigned Law Judge in November 2004.  

In March 2005, the matter was remanded by the Board for 
further development.  At that time, the Board had the issue 
listed on the title page as "entitlement to an initial 
disability rating in excess of 30 percent for depression for 
the period from October 21, 2001, through May 30, 2003, and 
in excess of 50 percent from May 21, 2003.  Following the 
development requested in the Board remand, the RO, in an 
October 2005 rating determination, increased the veteran's 
disability for his depression from 30 to 50 percent effective 
from October 26,2001, to April 4, 2005, and assigned a 70 
percent disability evaluation from April 4, 2005.  

In April 2006, the Board again remanded this matter for 
further development.  Following the requested development, 
the RO, in an August 2006 rating determination, continued the 
50 percent disability for the veteran's depression prior to 
April 4, 2005, and assigned a 100 percent disability 
evaluation from April 4, 2005.  

Based upon the RO's actions, the Board has listed the issue 
as such on the title page.  




FINDINGS OF FACT

1.  Prior to July 11, 2002, the symptomatology solely 
associated with the veteran's depression did not result in 
obsessional rituals which interfered with routine activities; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

2.  From July 11, 2002, the veteran's depression 
symptomatology resulted in gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; and total industrial 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for depression were not met prior to July 11, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.130, Diagnostic Code 9434 (2006).

2.  The criteria for a 100 percent evaluation for depression 
have been met since  
July 11, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9434 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The April 2006 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The April 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided subsequent to 
the initial rating determination but the deficiency in the 
timing of the notice was remedied by readjudication of the 
claim after provision of the notice.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was also provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran has also been 
afforded several examinations.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9434.

In Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004), the 
Court held that the sole basis for a 100 percent rating is 
that he psychiatric disability results in "total 
occupational and social impairment". 

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging 
between 81 and 90 reflect absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns, (e.g., an occasional 
argument with family members).  Scores ranging between 71 to 
80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).  
Scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

At the time of an August 2000 VA examination, the veteran 
reported that between 1975 and 1985, he worked for Texaco, 
the railroad, as a diesel mechanic for a bus company, and 
held a number of different temporary/labor jobs.  He noted 
that he lost several jobs due to his alcohol problem.  He 
further reported that after he relocated to Nashville in 
1985, where he lived off and on, he did temporary labor work 
exclusively.  The veteran stated that he had not been 
employed for the past five years as a result of a medical 
condition (having seizures).  The veteran indicated that for 
the past eight years he had lived in Section 8 housing.  He 
noted that all but $40 of his rent was paid by the 
government.  He also received food stamps.  The veteran 
stated that he had never been married and that he was not 
certain whether he was a biological father.  The veteran 
indicated that he had had many relationships with women he 
met while traveling across the country.  

Then examiner noted that the veteran's medical records 
revealed diagnoses of Hepatitis C, seizure disorder, and 
hypertension.  At the time of the evaluation, the veteran had 
been hospitalized after having been found passed out on his 
stoop prior to the hospital admission.  

The veteran stated that he had never been hospitalized for 
psychiatric reasons.  He reported having been prescribed 
anti-depressant medication but stated that he only took it 
for a short period of time.  It was noted that he was seen in 
July 2000 at a VA Mental Health Clinic but was found to be 
too intoxicated to receive psychiatric treatment.  The 
veteran noted that he drank up to a fifth of whiskey and 
several cans of beer per day up until five years ago, but had 
changed to only beer that was given to him by others because 
he could no longer afford it.  

The veteran stated that he had felt depressed ever since he 
was a little boy.  He noted that dark clouds had always 
followed over his head throughout his life.  The veteran 
reported that he was experiencing a sense of hopelessness, 
low self-esteem, some anxiety, and worry about the future.  
He noted that since his admission to the hospital, he had not 
been sleeping very well.  He had a good appetite.  The 
examiner noted that the veteran did not identify any 
psychiatric symptoms.  

Mental status examination revealed the veteran arrived early 
and was dressed in blue hospital pajamas.  He had noticeable 
abrasions on his face but was clean and adequately groomed.  
He was thin and appeared his stated age.  He was oriented 
times 4 and generally cooperative but became irritated with 
the examiner when he thought he was not being understood.  
His speech was soft and rapid, making it difficult to 
understand at times.  He became frustrated when asked to 
repeat what he said or to speak more slowly.  He described 
his mood as miserable.  His affect demonstrated some range 
and was congruent with speech content.  He denied auditory 
and visual hallucinations and suicidal/homicidal ideation.  
His judgement was deemed fair and his insight was found to be 
fair to poor.  

Axis I diagnoses of alcohol dependence, dysthymic disorder, 
and history of polysubstance dependence were rendered.  Axis 
III diagnoses included seizure disorder, hypertension, and 
Hepatitis C.  An Axis IV diagnosis of severe-unemployment, 
financial problems, and barriers to accessing medical 
treatment was also listed.  The examiner assigned a GAF score 
of 55.  

The examiner noted that according to the veteran's own 
report, he had been experiencing a depressed mood since his 
childhood and indicated that he had been using alcohol since 
his time in the military to cope with his mood problems.  The 
examiner observed that the veteran turned to alcohol for 
self-medication but this did not mitigate its very harmful 
and destructive effects on his life.  The veteran's behavior 
met the criteria for alcohol dependence with a history of 
polysubstance dependence.  He noted that the veteran's 
current depressive symptoms did not appear to be of 
sufficient intensity and number to meet the criteria for 
major depression but rather a dysthymic disorder.  He 
reported that the veteran's depressive symptoms were not of 
sufficient intensity to prevent him from working, although, 
until his alcohol dependence was treated and he maintained 
some reasonable period of emotional and physical stability, 
any type of consistent employment would be compromised.  

At the time of a November 2000 visit, the veteran was noted 
to have not been in a controlled environment.  He had lived 
at his current address for the past eight years.  He had 
completed thirteen years of education and 24 months of 
technical training.  He did not have a valid driver's license 
or an automobile available for use.  His longest full-time 
job was six years.  His usual occupation was labor.  In the 
past three years his usual employment pattern had been 
unemployed.  He had worked three days in the past 30 days.  
The veteran indicated that treatment for employment problems 
was considerably important to him.  He reported that he had 
experienced serious depression, serious anxiety, and serious 
tension for the past 30 days and throughout his lifetime.  

In a March 2001 treatment record, the veteran was noted to 
have been assigned to the CWT program, working in 
housekeeping since January.  He had been shown to have a good 
attitude toward the program and seemed sincere about his 
recovery.  He attended aftercare and AA meetings in the 
community.  It was noted that the veteran had called today to 
report that he was turning in his uniform.  He stated that he 
could not physically deal with the work stress of 5 days per 
week (housekeeping indicated that they could only use five 
day per week workers).  The veteran seemed to have tolerated 
the situation well and was grateful for the CWT program.  He 
was discontinued from the CWT.  The veteran was found to be 
disabled and no in need of vocational training at that time.  

In a November 2001 treatment record, the veteran's depression 
and nightmares were noted to be well controlled on 
medication.  At the time of a December 2001 visit, the 
veteran reported having poor sleep, feeling depressed, and 
having difficulty concentrating.  Mental status examination 
revealed that the veteran was casually but neatly dressed.  
He was alert and fully oriented.  He was appropriate and his 
speech was at a regular rate and volume.  A GAF score of 62 
was assigned, which the examiner noted demonstrated moderate 
symptoms.  

At the time of a January 2002 visit, the veteran was noted to 
be having trouble sleeping at night.  He was alert and 
oriented times three and his speech was fluent with a normal 
rate, tone, and volume.  The veteran's thought process was 
linear and he had no audio or visual hallucinations and no 
homicidal or suicidal ideation.  He was tolerating his 
medications well without side effects.  

At the time of a March 2002 visit, the veteran was noted to 
be sleeping 14 hours per day but was happy to be sleeping so 
well.  He indicated that he was doing nothing at home and was 
happy to be starting work at VA.  He was found to be alert 
and oriented times three.  His speech was fluent with a 
normal rate, tone, and volume.  Thought process was linear 
and there were no audio or visual hallucinations and no 
homicidal or suicidal ideation.  Insight, judgement, and 
memory were described as good.  The veteran was tolerating 
the medication well without side effects.  

In an April 2002 treatment record, the veteran was noted to 
be motivated to work.  He was assigned to the CWT program 
doing housekeeping.  His goal was to assess whether he could 
tolerate full time working over the next several months.  
Long range goals were to utilize the recovery support in 
aftercare, fill his leisure time productively, maintain his 
independence, gain self worth and self confidence, 
reestablish interpersonal skills, and reach his highest 
functioning level possible.  In an April 30, 2002, note, it 
was indicated that the veteran appeared to be adjusting to 
his assignment, although he became easily tired at the end of 
the day.  He reported that he enjoyed his assignment.  In a 
May 2002 note, the veteran shared that working with CWT 
helped him increase his socialization and he did not isolate 
himself as much.  

At the time of a June 2002 examination, the veteran reported 
having "scared feelings" for the past twelve months.  He 
noted that this would happen four to five times per week.  He 
also reported that he did not trust people with authority 
anymore after an unfortunate incident that happened to him 
while on active duty.  He reported commonly getting feelings 
that authority figures were trying to plot against him.  

In a July 1, 2002 treatment record, it was noted that the 
veteran had been doing a good job but that he was turning in 
his uniform because he could not handle the physical and 
mental stress of the assignment.  The veteran indicated that 
he had talked to his sponsor and had been encouraged to 
resign.  It was noted that there were no part-time positions 
at CWT.  It was further indicated that the treatment goals 
were being met at the time of discharge.  At the time of a 
July 11, 2002, follow up, the veteran appeared thin and 
disheveled.  He noted that he had helped someone out 
financially and was not expecting any money back.  The 
veteran reported that he was having memory problems and 
difficulty navigating through the hospital.  He noted that 
this caused a lot of stress when he was employed.  He became 
upset after learning he was not receiving a final check as he 
had expected.  He reported taking pills and sleeping most of 
the weekend not really knowing what he was doing.  The 
veteran was noted to live alone and had minimal support from 
friends and family.

At the time of an October 2002 visit, the veteran reporting 
having good days and bad days.  He also noted having 
nightmares and intrusive thoughts.  He stated that he had 
never held a job for more than two years and that he was 
easily scared.  He also felt that others were out to harm him 
and indicated that others rubbed him wrong when he was 
working for CWT.  The veteran reported that he was old and 
tired and that he lived alone and had few friends.  

Mental status examination revealed that he was mildly 
groomed.  His speech had normal range, volume, and range of 
amplitude.  His mood was that of "good and bad days".  His 
affect was somewhat depressed and anxious.  His thought 
process was somewhat circumstantial.  His insight was fair 
and his judgement was marginal.  Cognition was normal and he 
had no delusions.  He occasionally heard voices and sometimes 
saw things move.  His attention span was good and his 
language was fair.  He stated that he wanted to give up 
yesterday and jump in a river, but he did not feel that way 
at the time of the visit.  He had no homicidal ideation.  It 
was the examiner's impression that the veteran had PTSD and 
major depressive disorder with psychotic features.  

At the time of a May 2003 VA examination, the veteran 
reported that he had been depressed since 1972.  The veteran 
stated that his depression had prevented him from a holding a 
job for more than 2 years and that job was as a trucker.  He 
reported that he worked in various jobs but that he could not 
hold a job for any length of time because he could not get 
along with people.  He felt as though people ridiculed or 
judged him so he would rather be alone.  The veteran reported 
that he started receiving medication about 2.5 years ago, 
which had helped his depression.  He indicated that he still 
did not feel that his future was comfortable.  The veteran 
reported that he was not paranoid or depressed and that the 
medications had significantly helped.  He slept irregularly, 
sometimes having nightmares, but he had a good appetite.  The 
veteran stated that he had stopped drinking for the past 3.5 
years.  He also denied any other drug problems.  

The veteran again reported that he could not hold one job for 
any length of time due to his inability to get along with 
others.  He had never married and was living alone.  
Sometimes people came to visit him but he mostly watched TV 
and did some meditation at home.  

Mental status examination revealed that the veteran was alert 
and oriented times three.  He was properly groomed and 
cooperative throughout the interview.  He had no unusual 
motor behavior.  His affect was appropriate and his mood was 
euthymic.  His speech was coherent and there was no unusual 
thought content or delusions.  The veteran did have simple 
auditory hallucination.  Cognition appeared to be grossly 
intact.  An Axis I diagnosis of major depressive disorder was 
rendered.  The examiner assigned a GAF score of 62.  

At the time of a December 2003 outpatient visit, the veteran 
reported that he was emotionally down after having been 
notified that his check was going to be cut back starting in 
January.  He had been depressed, afraid of losing his 
apartment.

At the time of a June 2004 VA examination, the veteran again 
reported that he was single and had never married.  The 
veteran denied recent use of alcohol or other substances.  
His longest employment was in Denver for 2.5 years as a sky 
chef.  The veteran had one child, age 24, with whom he had no 
contact.  The most important person in the veteran's life was 
his mother.  He had no recreational activities and spent most 
of his time watching television.  The veteran indicated that 
sometimes he did not know whether he was coming or going.  He 
felt like he was threatened and was better off at home by 
himself.  He noted that he felt like there was a presence 
around him that would do him no good.  

He denied symptoms of anxiety, palpitations, shortness of 
breath, chest pain, worry, fear, and tension, although he had 
been irritable and angry.  He noticed a change in memory and 
concentration.  He had no history of obsessions, compulsions, 
phobias, rituals or checking behavior, flashbacks, or 
avoidance behavior.  

He endorsed prolonged depressed mood and had had suicidal 
ideation in the past and some recently.  He had had suicidal 
thoughts.  He denied any history of homicidal ideation.  He 
had auditory hallucination, hearing others talking about him.  
He had no history of hypomanic or manic episodes or visual 
hallucinations.  He had a good appetite and slept 12 to 13 
hours per day.  He had nightmares five to six times per week 
which would wake him.  

Mental status examination revealed that the veteran arrived 
promptly for his appointment.  He was casually and neatly 
dressed and well groomed.  The veteran seemed somewhat 
diffident and detached.  He spoke quietly and made fair eye 
contact.  He was of average intelligence.  He was not in pain 
or physical discomfort.  He was able to remain seated for the 
entire examination.  His affect was limited and he did not 
generate or respond to humor.  His affect was consistent with 
his history and statements he made.  His mood was by his own 
description depressed.  

He was alert and oriented to person, place, time, and 
situation.  There was no unusual psychomotor activity.  There 
was no deficit of cognition, memory, learning, or attention.  
Thought was coherent and logical without flight of ideas or 
loose association.  There was no suicidal or homicidal 
ideation.  There was no evidence of auditory or visual 
hallucinations, delusions, or paranoid or psychotic thought.  
The veteran had some psychological insight and some 
likelihood of developing further insight.  He scored 26/30 on 
the mini-mental test.  Axis I diagnoses of major depressive 
disorder; alcohol dependence; and polysubstance dependence, 
in remission, were rendered...  The examiner indicated that 
the veteran had had a highest GAF of between 51-60 in the 
past year and stated that his current GAF score was from 51-
60.  The examiner noted that the findings were consistent 
with those of the last two examiners.  

At the time of an October 2004 outpatient visit, the veteran 
reported having worsening depressive symptoms, decreased 
appetite and energy, poor concentration and memory, and 
intermittent suicidal ideation without a plan for suicide.  
He denied any current hallucinations.  Mental status 
examination revealed that the veteran was reasonably well 
dressed and well groomed.  He exhibited darting movements of 
the tongue.  His speech was of normal rate, volume, and 
articulation.  His mood was described as so-so.  His affect 
was constricted.  He denied any audio/visual hallucinations.  
He was not delusional.  Insight and judgement were fair.  He 
endorsed intermittent suicidal ideation with low appreciated 
intent and no formed plan.  He denied any homicidal ideation.  
Axis I diagnoses of chronic PTSD; severe recurrent major 
depressive disorder; and alcohol dependence in full remission 
were rendered.  The examiner assigned a GAF score of 60.  

At the time of his November 2004 hearing, the veteran 
reported that his symptoms had become worse since the time of 
the last VA examination.  The veteran indicated that he slept 
12 to 14 hours per day and got up and watched TV.  He stated 
that he lived by himself and that he would become easily 
irritated if others were around him.  He testified that even 
coming to the hearing was difficult for him.  He noted having 
anxiety attacks but reported that he was ok if he were not 
around others.  The veteran noted having had suicidal 
thoughts.  He reported that he now had to go to the doctor's 
office on a monthly basis because his condition had become 
worse.  

In March 2005, the Board remanded this matter for further 
development, to include an additional VA examination.  

Treatment records obtained in conjunction with the Board's 
remand reveal that at the time of a January 2005 outpatient 
visit, the veteran reported worsening depressive symptoms due 
partly to overwhelming financial stressors.  He continued to 
live alone.  He reported sleeping around 11 hours per day.  
He described social isolation and poor primary support.  

Mental status examination revealed that the veteran was 
reasonably well dressed and well groomed.  He exhibited 
darting movements of the tongue.  His speech was of normal 
rate, volume, and articulation.  His mood was described as 
so-so.  His affect was constricted.  He denied any 
audio/visual hallucinations.  He was not delusional.  Insight 
and judgement were fair.  He endorsed intermittent suicidal 
ideation with low appreciated intent and no formed plan.  He 
denied any homicidal ideation.  Axis I diagnoses of chronic 
PTSD; severe recurrent major depressive disorder; and alcohol 
dependence in full remission, were rendered.  The examiner 
assigned a GAF score of 50.  

At the time of a March 2005 VA outpatient visit, the veteran 
reported a worsening mood with further decreases in energy, 
impaired memory/concentration, and persistent hypersomnia.

Mental status examination revealed that the veteran was 
reasonably well dressed and well groomed.  He exhibited 
darting movements of the tongue.  His speech was of normal 
rate, volume, and articulation.  His mood was described as 
sleepy.  His affect was constricted.  He denied any 
audio/visual hallucinations.  He was not delusional.  Insight 
and judgement were fair.  He endorsed intermittent suicidal 
ideation with low appreciated intent and no formed plan.  He 
denied any homicidal ideation.  Axis I diagnoses of chronic 
PTSD; severe recurrent major depressive disorder; and alcohol 
dependence in full remission, were rendered.  The examiner 
assigned a GAF score of 45.  

The veteran was afforded an additional VA examination in 
April 2005.  The veteran was noted to be unemployed at the 
time of the examination.  He last worked at CWT in 2002 and 
had not looked for work since that time.  He had not looked 
for work since then as he was too depressed and as was not 
talking very well.  He stated that he would become tongue 
tied.  He further indicated that he did not think that he 
could tolerate any job because all he wanted to do was sleep.  
He had little contact with others and stayed to himself.  He 
stated that he always felt like someone had died.  He had 
been able to maintain shelter due to the benefits he was 
receiving.  He denied the use of alcohol or other substances.  
He noted that he had been nervous and that every now and then 
he felt tired of living and tired of waking up in the 
morning.  The veteran endorsed ongoing feelings of anxiety 
with tremulous, occasional palpitations, shortness of breath, 
and chest pain.  He had been worrisome, fearful, and tense 
with decreased memory and concentration.  He continued to 
have a depressed mood, which he described as worse than it 
had ever been.  He was more irritated and was not peaceful at 
all.  He had periodic suicidal ideation.  He denied homicidal 
ideation.  He endorsed having ringing in his head and hearing 
people talking that he knew were not there.  He also noted 
seeing things run across the room just out of his sight.  He 
denied any history of hypomanic or manic episodes or other 
hallucinatory experiences.  He did endorse feeling paranoid 
and not trusting others.  His appetite was so-so.  He also 
reported decreased libido for the past four or five years.  
The veteran noted sleeping 14 hours per day when on previous 
medication but was now sleeping less and having nightmares 5 
to 6 times per week.  

Mental status examination revealed that the veteran arrived 
promptly for his appointment and that he was casually dressed 
wearing a T-shirt, windbreaker, and slacks.  He spoke quietly 
and made fair eye contact.  His affect was limited but 
dysphoric.  He attempted to respond to humor but did not 
generate any.  His affect was consistent with his history and 
his mood by his own description was depressed.  He was alert 
and oriented times 4 and there was no unusual psychomotor 
activity.  Thought was coherent and logical without flight of 
ideas or looseness of association.  There was no suicidal or 
homicidal ideation.  There were no auditory or visual 
hallucinations, delusions, paranoid or psychotic thoughts.  
There was no deficit of calculation, abstraction, 
similarities, or general information.  The veteran's 
judgement was good.  He had little psychological insight and 
little likelihood of developing further insight.  He had a 
good rapport with the examiner and scored 27 out of 30 on the 
mini-mental examination.  Axis I diagnoses of major 
depressive disorder with mood congruent psychotic feature; 
alcohol dependence in remission; and polysubstance abuse in 
remission, were rendered.  The examiner assigned a GAF score 
of 45 and indicated that the highest GAF evaluation had been 
between 51-60 in the past year.  

The examiner indicated that the relative degree of industrial 
impairment was severe.  He noted that the veteran would not 
be able to compete in the open marketplace and even if he 
were to obtain an interview, would not be able to present 
appropriately or interact appropriately in the interview 
consistent with obtaining employment.  In any employment, the 
veteran would have difficulty with attention and 
concentration, performing activities within a schedule, and 
certainly with complex or varied tasks.  He would also have 
difficulty with his ability to influence and interact with 
others appropriately or make generalizations evaluations, or 
decisions, without immediate supervision.  He would also not 
be able to carry responsibility or set goals independent of 
others.  The limitations on his employability were caused by 
his major depressive disorder.  He was noted to be 
unemployable as a result of his service-connected major 
depressive disorder.  

The criteria for an evaluation in excess of 50 percent were 
not met prior to July 11, 2002.  As noted above, for a 70 
percent disability evaluation, the veteran had to demonstrate 
suicidal ideation; obsessional rituals which interfered with 
routine activities; speech which was intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

At the time of the veteran's August 2000 VA examination, the 
examiner assigned a GAF score of 55.  As noted above, scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Moreover, there was no demonstration of suicidal 
ideation or obsessional rituals which interfered with routine 
activities.  His speech while being soft and rapid, was not 
intermittently illogical, obscure, or irrelevant.  The 
veteran also did not report having any near continuous panic 
or depression or  impaired impulse control  He was also found 
to be oriented times four.  While the veteran was noted to be 
unemployed at that time, the examiner stated that the 
veteran's current depressive symptoms were not of sufficient 
intensity to prevent him from working.  

Moreover, in a March 2001 treatment record, the veteran was 
noted to have been working as a housekeeper in the CWT 
program for the since January 2001.  While it was reported 
that the veteran was turning in his uniform and was not going 
to participate in the program anymore, the veteran stated 
that he could not physically handle the work stress of five 
days per week.  The veteran was noted to have tolerated the 
program well.  Furthermore, at the time of a November 2001 
visit, the veteran's depression was noted to be well 
controlled on the medication he was taking, and a GAF score 
of 62 was assigned at the time of a December 2001 visit, with 
such a score indicating some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

In addition, the veteran, in April 2002, was noted to be 
motivated to work and was again assigned to the CWT program 
doing housekeeping.  Subsequent follow-up treatment reports 
in April and May 2002 reveal that the veteran was performing 
his duties well and that he had shared that working had 
helped him increase his socialization.  The veteran 
maintained employment in the CWT program until July 1, 2002, 
when he turned in his uniform because he could not handle the 
physical and mental stress of the assignment.  While the 
veteran reported that he had been having memory problems and 
problems navigating through the hospital when he was working 
and that this was causing him a lot of stress.  

Based upon the above, the veteran did not meet the criteria 
for a 70 percent or higher evaluation at anytime prior to 
July 11, 2002.  

The criteria for a 100 percent disability evaluation have 
been met since July 11, 2002.  

However, at the time of a July 11, 2002, follow up visit; and 
he noted hearing voices and occasionally seeing things move 
at the time of an October 2002 visit.  While his symptoms 
seemed lessened at the May 2003 and June 2004 examinations, 
he continued the previous complaints.  The examiners assigned 
a GAF score between 51 and 60 and 62, reflecting moderate 
symptomatology, and mental status examination performed at 
that time revealed that the veteran was alert and oriented to 
person, place, time, and situation, with no unusual 
psychomotor activity, and no deficit of cognition, memory, 
learning, or attention.  However, this seemed short-lived.

At the time of his hearing, the veteran testified that his 
symptomatology had worsened since the time of his last VA 
examination performed in June 2004.  He noted that he was 
sleeping 12 to 14 hours per day and that he would become 
easily irritated if others were around him.  He stated that 
even coming to the hearing was difficult for him.  The 
veteran also reported having anxiety attacks and suicidal 
ideation and indicated that he now had to go to the doctor's 
office on a monthly basis as his condition had worsened.  
Treatment records obtained subsequent to the hearing reveal 
that the veteran was assigned a GAF score of 50 at the time 
of a January 2005 visit and 45 at the time of a March 2005 
visit.  Such scores reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Moreover, at the time of the veteran's April 2005 VA 
examination, the examiner indicated that the veteran was 
unemployable as a result of his service-connected major 
depressive disorder.  Based upon the veteran's treatment 
records showing an increase in the severity of the veteran's 
service-connected depressive disorder to the point that it, 
by itself, made him unemployable, a 100 percent disability 
evaluation is warranted from July 11, 2002.  


ORDER

An evaluation in excess of 50 percent for depression prior to 
July 11, 2002, is denied.  

A 100 percent evaluation for depression is granted from July 
11, 2002, is granted, subject to regulations governing 
monetary benefits.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


